COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      ARD Foundation Inc. v. Renee Carrington

Appellate case number:    01-13-00067-CV

Trial court case number: 1219985

Trial court:              61st District Court of Harris County

       Appellant Joel Landrick Ard, Jr., has filed a motion to stay the trial court’s order issued
January 11, 2013, pending the outcome of the appeal. The motion is granted.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: January 24, 2013